Citation Nr: 1017413	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-27 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 
1988, and from February 2003 to July 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2005 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 30 
percent rating for PTSD, effective August 1, 2004.  In July 
2005, the Veteran filed a notice of disagreement (NOD), 
requesting a higher initial rating.  A January 2006 rating 
decision increased the rating for the Veteran's anxiety 
disorder from 10 to 30 percent, effective August 1, 2004.  A 
statement of the case (SOC) was issued in August 2006, 
continuing the 30 percent rating.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2006.

The RO continued the 30 percent rating for PTSD  in an 
October 2006 supplemental SOC (SSOC).

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board characterized these claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has granted a higher rating during 
the pendency of the appeal for the Veteran's PTSD, inasmuch 
as higher ratings for this disability are available, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher rating remains viable on 
appeal.  Id.;  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2008, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.

In May 2008, the Board remanded the claim on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
D.C., for further action, to include additional development 
of the evidence.  After completing the requested development, 
the RO/AMC continued to deny the claim (as reflected in a 
December 2009 SSOC) and returned the matter  to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  For the period from the August 1, 2004 effective date of 
the grant of service connection through March 7, 2005, the 
Veteran's primary psychiatric symptoms were anxiety, 
nervousness, chronic sleep impairment, and increased startle 
response; these symptoms are indicative of no greater than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).

3.  Beginning the date of a March 8, 2005 VA outpatient 
treatment record, the Veteran's psychiatric symptoms have 
primarily been depressed mood, anxiety, panic attacks, 
chronic sleep impairment, increased startle response, 
restlessness, concentration problems, social isolation, 
irritability, and anxiety-induced chest pains; these symptoms 
seem to suggest an increased level off disability consistent 
with occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for an anxiety disorder for the period from August 1, 
2004 through March 7, 2005, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9413 (2009).  

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 50 percent, but no higher, rating for 
anxiety disorder, from March 8, 2005, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9413 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an August 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate his claim for service 
connection for an anxiety disorder.  After the award of a 
service connection, and the Veteran's disagreement with the 
initial rating assigned, the January 2006 SOC and August 2006 
SSOC set forth the criteria for ratings for an anxiety 
disorder (which, in part, suffices for Dingess/Hartman).  
Moreover, a June 2008 post-rating letter provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate the claim for a higher initial rating 
for an anxiety disorder, as well as what information and 
evidence must be submitted by a Veteran and what information 
and evidence would be obtained by VA.  This letter 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claim (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The letter also provided the Veteran with general 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.

After issuance of the above-described notice, and opportunity 
for the Veteran and his representative to respond, the RO 
readjudicated the claim for a higher initial rating for PTSD, 
as reflected in the December 2009 SSOC.  Hence, the Veteran 
is not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter appeal .  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, and the reports of August 2004, 
December 2005, and November 2009 VA examinations.  Also of 
record and considered in connection with this matter are 
various written documents provided by the Veteran, and by his 
representative, on his behalf.  The Board finds that no 
additional RO action to further develop the record in 
connection with this claim, prior to appellate consideration, 
is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal,  at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

The initial rating for the Veteran's anxiety disorder has 
been assigned pursuant to Diagnostic Code 9413.  However, the 
actual criteria for rating the Veteran's disability are set 
forth in a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130.

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).  

At the outset, the Board notes that, in addition to a 
service-connected anxiety disorder, the medical evidence 
reflects, diagnoses of depressive disorder, not otherwise 
specified, and posttraumatic stress disorder (PTSD).  Where 
it is not possible to distinguish the effects of nonservice-
connected conditions from those of a service-connected 
condition, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the Veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
As there is no indication here that it is possible to 
distinguish the symptoms from the Veteran's various 
psychiatric disorders, the Board has considered all of his 
psychiatric symptoms in evaluating his service-connected 
anxiety disorder.

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that, prior to March 8, 2005  an 
initial rating in excess of 30 percent for the Veteran's 
service-connected anxiety disorder is not warranted.. 

For the period from the August 1, 2004 effective date of the 
grant of service connection through March 7, 2005,, the only 
pertinent medical evidence that contains sufficient findings 
to evaluate the Veteran's  anxiety disorder is the report of 
an August 2004 VA examination.  At the time of the 
examination, the Veteran had been prescribed medication for 
anxiety and sleep-related problems.  The Veteran reported 
working as a correctional officer for the past 15 years. It 
was noted that he had conflicts in his relationship with his 
wife, but that he was close to his daughter.  He denied 
having any close friends.  On examination, the Veteran was 
alert, oriented, and attentive, and appeared his stated age.  
His mood appeared to be somewhat anxious, and his affect was 
mood congruent.  His speech reflected anxiety.  There was 
some mild evidence of psychomotor agitation.  The Veteran's 
eye contact was good, and he was cooperative with the 
examiner.  His thought process was somewhat circumstantial, 
and thought content was devoid of any suicidal or homicidal 
ideation.  The Veteran's memory was intact for immediate, 
recent, and remote events.  The psychologist diagnosed  
anxiety disorder, not otherwise specified., and  assigned a 
GAF score of 61.

The psychologist noted that the Veteran exhibited mild to 
definite problems associated with an anxiety disorder.  In 
terms of his social adaptability and interactions with 
others, the Veteran appeared to be mildly to definitely 
impaired.  In terms of his ability to maintain employment and 
perform job duties in a reliable, flexible, and efficient 
manner, the Veteran appeared to be mildly impaired.  Overall, 
the psychologist estimated the Veteran's level of disability 
to be in the mild to definite range.

The above-noted report reflects that, prior to March 8, 2005, 
the Veteran's primary psychiatric symptoms  anxiety, 
nervousness, chronic sleep impairment, and increased startle 
response, and these symptoms were shown to have resulted in 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  This is a level of 
occupational and social impairment consistent with the 
currently assigned 30 percent disability rating.

Pertinent medical evidence does not reflect that, prior to 
March 8, 2005, the criteria for at least the next higher, 50 
percent, rating were met.  As noted above, under the General 
Rating Formula, the 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  
However, the objective medical evidence does not show such 
symptoms as flattened affect; circumlocutory or stereotyped 
speech; panic attacks more than once a week; impaired 
judgment; or difficulty in establishing and maintaining 
effective work relationships that are characteristic of the 
50 percent rating.

Moreover, as noted by the August 2004 VA examiner, the 
Veteran's anxiety symptoms were found to cause mild work 
inefficiency and productivity.  His avoidance of social 
contact and confrontation was found to likely interfere with 
his ability to interact effectively to a mild to definite 
degree.  Although difficulty in establishing social 
relationship was shown  he appeared to have a good 
relationship with many family members during this period.

The Board further finds that the assigned GAF score of 61, 
alone, provides no  basis for assignment of any higher rating 
for the Veteran's service-connected anxiety disorder prior to 
March 8, 2005.  Under the DSM-IV, GAF scores from 61 to 70 
are indicative of some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Thus, the GAF sco61 clearly reflects even 
less impairment than that contemplated in initial 30 percent 
rating assigned.

The Board notes, however, that a March 8, 2005 VA outpatient 
treatment record reflects an increase in psychiatric 
symptomatology that has continued to date.; as discussed 
below, these symptoms appear to approximate the level of 
disability contemplated in the next higher rating.  
Accordingly, the Board finds that, affording the Veteran the 
benefit of the doubt, as of March 8, 2005, the criteria for a  
50 percent, but no higher rating  for the Veteran's  service-
connected anxiety disorder are met.

VA outpatient treatment  records dated from March 2005 to 
October 2005 reveal that the Veteran was suffering from 
increased anxiety.  The Veteran described symptoms suggestive 
of a panic attack, increased irritability and poor 
concentration, and erratic sleep patterns.  Suicidal and 
homicidal ideation were denied.  The Veteran reported that he 
was less patient at work.  His alcohol intake had increased.  
Anxiety-related chest pain was reported.  In July 2005, the 
treating provider observed the Veteran's intense startle 
reflex.  The Veteran reported experiencing increasing 
difficulties in his marriage.  The assigned GAF scores were 
50 in March 2005 and July 2005, and 55 in October 2005.

On VA examination in December 2005, the Veteran reported that 
he had worked as a correctional officer for 17 years, and he 
did not miss time from work due to his anxiety.  The Veteran 
stated that his relationship with his wife and daughter were 
strained.  He denied having any close casual friends.  He 
often did yard work, watched television, and helped his 
grandmother.

On examination, the Veteran was alert, oriented, attentive, 
and appeared his stated age.  His mood described as dysphoric 
and his affect was mood congruent.  The Veteran's speech was 
a regular rate and rhythm.  There was no evidence of 
psychomotor retardation, but there was some mild psychomotor 
agitation.  The Veteran's eye contact was fair, and he was 
fairly cooperative with the examiner.  He did, however, have 
poor insight and seemed to be resistant to giving specifics.  
His thought process was logical and coherent, and his thought 
content was devoid of any current auditory or visual 
hallucinations.  No evidence of delusional content was noted.  
Suicidal and homicidal ideation were denied.  The Veteran's 
memory was intact for immediate, recent, and remote events.  
The Veteran had very limited insight into his current 
condition.

The psychologist diagnosed anxiety disorder, not otherwise 
specified, and depressive disorder, not otherwise specified, 
and assigned a  GAF score of 55.  The psychologist noted that 
the Veteran exhibited moderate symptoms associated with his 
anxiety and depression.  Specifically, the Veteran reported 
that he had tightness and pain in his chest and a great deal 
of anxiety.  He reported sleeping four hours with 
medications.  He had muscle tension, feelings of 
restlessness, depression, decreased energy and motivation, 
and some concentration problems.  He reported that his 
symptoms had gotten a little worse since July 2003, when they 
first began.  The psychologist opined that the Veteran's 
social adaptability and interactions with others appeared to 
be moderately impaired.  His ability to maintain employment 
and perform his job duties in a reliable, flexible, and 
efficient manner were found to be moderately impaired.  His 
overall level of disability was estimated to be in the 
moderate range.

VA outpatient treatment  records dated from January 2006 to 
May 2008 reveal that the Veteran continued to have panic 
attacks, anxiety, and depression.  In January 2006, the 
Veteran's anxiety was noted to be severe, and he was assigned 
a GAF score of 52.  Other outpatient VA medical records 
revealed that beginning a course of medication helped control 
his panic attacks, which thereafter occurred anywhere from 
two to eight times per month.  He reported increased anger 
and violent tendencies.  Nightmares and some visual 
hallucinations were noted.  In September 2006, the Veteran 
reported paranoia, strong anxiety, hypervigilance, and 
difficulty at work.  He had lost weight due to a loss of 
appetite.  In October 2006, the Veteran reported frequent 
panic attacks and increased isolation.  The Veteran was in 
the process of divorcing his wife.  In connection with t 
therapy appointments in May 2007, August 2007, November 2007, 
and February 208, the Veteran was assigned a GAF score of 58.  
In March 2008, the Veteran described continuing nightmares, 
increased difficulty at work, and significant anxiety and 
depression.

During a November 2009 VA examination, the Veteran reported 
working as a correctional officer for the past 21 years.  He 
had missed approximately 15 to 20 days in the past year due 
to his anxiety, depression, and PTSD.  He described conflicts 
with his co-workers and irritability towards them.  The 
Veteran noted that he had a poor relationship with his 
daughter due to his irritability.

On examination, the Veteran was alert, oriented, and 
intensive.  His mood appeared to be depressed and anxious.  
His affect was congruent.  His speech reflected his anxiety.  
Some evidence of psychomotor agitation was evident.  The 
Veteran's eye contact was poor.  He was generally cooperative 
with the examiner.  His thought process was logical and 
coherent, and thought content was devoid of current auditory 
or visual hallucinations, or evidence of delusional content.  
Suicidal and homicidal ideation were denied.  His memory was 
slightly impaired for immediate information and was fairly 
intact for recent and remote events.  The Veteran had partial 
insight into his current condition.

The Veteran was diagnosed with PTSD, anxiety disorder, not 
otherwise specified, depressive disorder, not otherwise 
specified, and trichotillomania.  A GAF score of 53 was 
assigned.  The psychologist noted that the Veteran was 
exhibiting moderate to considerable symptoms associated with 
PTSD, anxiety, and depressive disorders.  The Veteran's 
symptoms included intrusive thoughts of trauma, nightmares 
once per week, anxiety, emotional detachment from others, 
loss of interest in activities, loss of sleep, 
hypervigilance, exaggerated startle reaction, frequent worry, 
muscle tension, agitation, depression, fatigue, loss of 
appetite, and trichotillomania secondary to anxiety.  The 
Veteran denied periods of remission.  He also denied problems 
with activities of daily living such as sitting, bathing, or 
toileting himself.  In terms of his social adaptability and 
interactions with others, he appeared to be moderately to 
considerably impaired.  In terms of his ability to maintain 
employment, perform job duties in a reliable but somewhat 
efficient manner, he appeared moderately to considerably 
impaired.  Overall, the Veteran's level of disability was 
estimated to be in the moderate to considerable range.  The 
psychologist believed that the Veteran was abusing alcohol.

Collectively, the medical evidence since March 8, 2005 
reflects that the Veteran has had problems with anxiety, 
sleep impairment, irritability, depression, moderate to 
considerable social isolation, and moderate to considerable 
interference with employment.  The Veteran has reported  that 
his psychiatric symptoms have also physically manifested 
themselves through panic attacks, repeated chest pains, and 
muscle tension.  In terms of his social adaptability and 
interactions with others, as well as his ability to maintain 
employment and perform job duties in a reliable but somewhat 
efficient manner, he was described by a medical professional 
to be moderately to considerably impaired.  Resolving all 
reasonable doubt in the Veteran's favor, the Board finds 
that, since March 8, 2005, the evidence reflects a level of 
occupational and social impairment more consistent with  a 50 
percent rather than a 30 percent rating.  .

However, at no point since March 8, 2005 has the Veteran's 
anxiety disorder met the criteria for at least the next 
higher, 70 percent, rating.  

As noted above, under the General Rating Formula, the 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
However, the objective medical evidence does not show such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; or difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting) that are characteristic of the 70 percent 
rating.  Rather, on  VA examinations, the Veteran has 
reported working continuously at the same job for 21 years.  
While he experienced some difficulty with supervisors and 
irritability on the job, he managed to regularly perform his 
duties.  On VA examinations, his insight was generally 
described as good and his thought process as logical and 
coherent.  Suicidal ideation was consistently denied.

The Board also finds none of GAF scores assigned since March 
8, 2005, alone,  provides a basis for assignment of any 
higher rating for the Veteran's service-connected anxiety 
disorder.  The assigned GAF scores of record during this 
period include 50 (in March 2005 and July 2005), 55 (in 
October 2005), 52 (in January 2006), 58 (in May 2007, August 
2007, November 2007, and February 2008), and 53 (in November 
2009).  

Under the DSM-IV, GAF scores from 51 to 60 are indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  As the  GAF 
scores during this period appear to  reflect even less 
impairment than that contemplated in a 50 percent rating, 
none supports the assignment of any even higher rating.

Accordingly, the Board finds that, since the March 8, 2005, 
the Veteran's psychiatric symptomatology has more nearly 
approximated the criteria for the 50 percent rather than 70 
percent rating.  See 38 C.F.R. § 4.7.  As the criteria for 
the next higher, 70 percent, rating are not met, it follows 
that the criteria for an even higher rating (100 percent) 
likewise are not met.

As a final point, it is noted that, in analyzing this claim, 
the  Board has considered the rating criteria in the General 
Rating Formula for Mental Disorders not as an exhaustive list 
of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating. 
The Board has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned rating for an anxiety disorder.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The Board has applied the benefit-of-the doubt doctrine in 
determining that, from March 8, 2005, the criteria for a 50 
percent rating are met, but finds that the preponderance of 
the evidence is against assignment of any higher rating 
before and after that date.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4,3; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  


ORDER

An initial rating in excess of 30 percent for a service-
connected anxiety disorder, from August 1, 2004 to March 7, 
2005, is denied.  

A 50 percent rating for anxiety disorder, from March 8, 2005, 
is granted, subject to the legal authority governing the 
payment of compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


